Citation Nr: 0310400	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  99-15 628A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disorder.

2.  Entitlement to service connection for a disorder 
manifested by a sore throat.

3.  Entitlement to service connection for a skin disorder of 
the arms and hands.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1964 to May 1967 and from April 1970 to August 1987.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision of the 
Department by Veterans Affairs (VA) Regional Office (RO), in 
Waco Texas.  A videoconference hearing was held before the 
undersigned in January 2002.  

The issues of entitlement to service connection for a 
disorder manifested by a sore throat and entitlement to 
service connection for skin disorder of the arms and hands 
are addressed in the REMAND which follows this decision. 


FINDING OF FACT

The veteran's right wrist arthritis was likely aggravated by 
service.  


CONCLUSION OF LAW

Service connection for right wrist arthritis is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

There was a significant change in the law during the course 
of this appeal.  On November 9, 2000, the President signed 
into law the Veteran's Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA have now been published at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies in the instant case.  See VAOPGCPREC 11-2000. 
The Board finds that compliance with the mandates of the VCAA 
is adequate regarding the issue addressed on the merits 
below.  The appellant was provided a copy of the decision 
explaining why service connection for a right wrist disorder 
was denied.  By a statement of the case (SOC) in June 1999, a 
supplemental statement of the case (SSOC) in October 2001, 
and various VA correspondence (including an April 2001 letter 
regarding the VCAA), he was advised of the controlling law 
and regulations.  These communications clearly explained to 
the veteran his and VA's responsibilities in claim 
development.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The claim was considered on the merits.  All identified 
pertinent records, including of VA treatment, have been 
obtained.  Furthermore, the Board arranged for a January 2003 
VA examination with advisory medical opinion.  The evidence 
of record is sufficient to address the matter at hand, 
especially in light of the determination below.  

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, __F.3d__, Nos. 02-7304, -7305, -7316, (Fed. 
Cir. May 1, 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) determined that 38 C.F.R. 
§ 19.9(a)(2) is inconsistent with 38 U.S.C. § 7104(a).  The 
Federal Circuit invalidated 38 C.F.R. § 19.9(a)(2) because, 
in conjunction with 38 C.F.R. § 20.1304, it allowed the Board 
to consider additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  

In April 2002, the Board undertook additional development on 
the claims pursuant to 38 C.F.R. § 19.9(a)(2).  This has been 
completed with regard to the issues involving the right wrist 
and the throat, and only partially completed with regard to 
the issue involving the skin disorder.  Evidence obtained on 
development includes reports of VA examinations with medical 
opinions on these matters.  In light of the fact that the 
determination below is a full grant of benefit sought with 
regard to the claim of service connection for right wrist 
disability, remanding that issue to the RO for their initial 
consideration of the newly obtained evidence would serve no 
useful purpose.  The appellant clearly is not prejudiced by 
the action on the merits below.
Factual Background
 
Service medical records reveal that the veteran had incidents 
of minor trauma to his right wrist and right hand in service.  
He was treated for injury to the right hand and fingers in 
February 1980.  A March 1987 record reveals that he was seen 
for right wrist pain after lifting equipment.  Findings 
included a sensitivity to palpation in the area behind the 
wrist, a crackling sensation similar to crepitation, and 
moderate swelling.  The assessment was strain of the right 
distal forearm.  The veteran also reported that the right 
wrist may have been injured in a 1977 fall from an aircraft 
when he landed on his right side.  The wrist was not treated 
at the time of the fall, but reportedly bothered him some 
years later.  On his examination prior to separation, no 
pertinent abnormalities were noted.

In March 1997, the veteran submitted a claim for service 
connection for numerous conditions including a right wrist 
disorder.

On VA examination in September 1997, it was noted that the 
bilateral wrists exhibited 70 degrees flexion, 70 degrees 
extension, 20 degrees of medial flexion, and 10 degrees of 
lateral flexion.  Tinel's Phalen's signs were negative.  The 
diagnoses included tendonitis right wrist, carpal tunnel 
syndrome not seen.  A September 1997 VA progress note from 
physical therapy indicated that the range of motion of the 
veteran's right wrist was from 55 degrees on flexion to 45 
degrees on extension. 

The impressions in the report of a July 1998 VA EMG and NCS 
study were normal study; no evidence of a focal 
mononeuropathy or a peripheral neuropathy found in the right 
upper limb; and right bicipital tendonitis (by physical 
examination).

At the January 2002 hearing, the veteran testified that he 
injured his right arm in a fall during service. 

On January 2003 VA examination,  the examiner noted the 
veteran's history of an inservice fall from an aircraft.  He 
landed on his right side, but had no right wrist complaints 
at the time.  Right wrist problems began about 10 years 
later, and it was noted that the veteran's military record 
reflected several visits for minor strains/ trauma to the 
right wrist and hand.  Physical examination revealed painful 
motion with no evidence of edema, effusion, instability, 
redness, heat, or abnormal movement of the right wrist.  X-
rays revealed degenerative changes.  The assessment was 
degenerative arthritis of the right wrist, consistent with 
his chronological age of 56.  The examining physician stated 
that it "[i]s possible (that is, more likely than not) that 
the incidents of minor trauma that the [veteran] sustained in 
the military have aggravated this degenerative arthritis.   

Analysis

A veteran is entitled to compensation (service connection) 
for disability resulting from disease contracted or injury 
suffered in service, or, if the disability preexisted 
service, for aggravation of the preexisting disease or injury 
in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Here, the claimed disability is clearly shown, as the veteran 
has a medical diagnosis of degenerative arthritis of the 
right wrist, confirmed by X-rays.  While arthritis was not 
diagnosed during service or in the years shortly thereafter, 
service medical records do show a history of right wrist 
injury.  The issue at hand turns on whether there is a nexus 
between the veteran's current right wrist disability and 
service.  As this is a medical question, the Board obtained 
an advisory medical opinion.  On January 2003 VA 
consultation, the impression was that the veteran had 
degenerative arthritis of the right wrist which, more likely 
than not, was aggravated by incidents of minor trauma the 
veteran sustained in the military.  There is no medical 
evidence to the contrary.

With medical evidence showing that there indeed is a nexus 
between the veteran's current right wrist disorder and wrist 
injury in service, service connection for right wrist 
arthritis is warranted.   


ORDER

Service connection for right wrist arthritis is granted.


REMAND

As was noted above, the Board undertook additional 
development on the matters at hand pursuant to 38 C.F.R. § 
19.9(a)(2).  This was completed with regard to the issue 
involving the sore throat, but not fully completed as to the 
claim of service connection for a skin disorder.  As was also 
noted above, the Federal Circuit invalidated 38 C.F.R. § 
19.9(a)(2).  See Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs.   Supra.  The Federal Circuit 
also determined that 38 C.F.R. § 19.9(a)(2)(ii), which 
provided "no less than 30 days to respond to notice," was 
contrary to 38 U.S.C.A. § 5103(b), which provides the 
claimant one year to submit evidence, and invalidated 
38 C.F.R. § 19.9(a)(2)(ii).  

In light of the Federal Circuit decisions, the Board may not 
proceed with further appellate review regarding the remaining 
issues without remanding the claim to the AOJ for their 
initial consideration of the additional evidence obtained.  

A VA dermatological examination and opinion sought was not 
completed.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should review the claims file 
to ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
in Sections 3 and 4 of the Act (38 
U.S.C.A. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.  

2.  The RO should ensure that copies of 
complete records of any treatment the 
veteran received for the disabilities at 
issue are associated with the claims 
file.  (Some records have already been 
obtained through development initiated by 
the Board).      

3.  The veteran should then be scheduled 
for a VA skin examination to determine 
the nature and etiology of any skin 
disorder of the arms and hands he may 
have.  If a skin disorder is diagnosed, 
the examiner should be asked to provide a 
medical opinion, with rationale, as to 
whether it is at least as likely as not 
that any current skin problem is related 
to service, including to exposure to 
herbicides (Agent Orange) therein.  Send 
the claim folder to the examiners for 
review.  

4.  The RO should then readjudicate the 
issues remaining on appeal.  This should 
include consideration of all evidence of 
record, including all evidence added to 
the record since the October 2001 
supplemental statement of the case 
(SSOC).  

If either claim remains denied, the RO should issue an 
appropriate SSOC and provide the veteran and his 
representative the requisite period of time to respond.  The 
case should then be returned to the Board for further 
appellate review, if otherwise in order.  No action is 
required of the appellant until he is notified.
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                     
______________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


